DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2022, 08/25/2021, 02/19/2021 have been considered by the examiner.

Status of the Claims
The response and amendment filed 02/17/2022 is acknowledged.
Claims 1-20 are pending.
Applicant’s election of Group I, claims 1-16 in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Claims 1-16 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 includes the limitation of: wherein the at least one hemostatic agent is applied as a composition that also comprises the at least one pH agent, and the at least one pH agent is applied from 1 second to 30 seconds after applying the composition. Since the at least one pH agent is part of the composition that also comprises the hemostatic agent, it is not clear how the at least one pH agent can be applied form 1 second to 30 seconds after applying the composition containing the at least one pH agent.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021).
Na teaches hemostatic agents internally applied though endoscope and application method thereof (Na, e.g., Title). Hemostatic agents for internal body use, which can be applied to a bleeding lesion of the gastrointestinal tract by an endoscopic hemostatic method (Na, e.g., Abstract). The hemostatic agent can be applied onto an ulcer through an endoscope, the ulcer completely covered with hemostatic agent (Na, e.g., abstract). Na teaches the method for stopping bleeding from a lesion (Na, e.g., abstract, claim 1). 
Applicable to claims 1-6 and 9-10:
	Na teaches a method including the steps of inserting an endoscope catheter in the human body, applying the hemostatic agent onto the lesion of the mucous membrane (Na, e.g., 0012 and claim 5). These steps correspond to the steps of introducing a medical device into a gastrointestinal system of a patient and applying a hemostatic agent to a target site of the patient with the medical device, wherein the target site includes bleeding stomach tissue. 
	Na teaches the method further comprises applying a supplement selected from the group consisting of an H2 receptor antagonist, an antacid, and a hydrogen ion pump inhibitor (Na, e.g., claims 4-5). The supplemental agent may be applied with the coating agent, e.g., coating agent 1 or coating agent 2 (Na, e.g., claim 3). 
	While Na does not expressly teach the method including a step of increasing the pH of the target site, Na does teach the method including the step of applying a pH agent to the target site as a component of either the first coating agent composition or the second coating agent composition (Na, e.g., 0012 and 0024). To the extent that increasing the pH states an intended effect of applying the pH agent, Na appears to meet this limitation. 
Alternatively, since Na clearly teaches applying pH agents which increase the pH, e.g., antacids such as calcium carbonate, aluminum hydroxide, magnesium hydroxide, for their medical/protective effect (Na, e.g., 0027), Na contains a teaching which would have prompted one skilled in the art to increase the pH of the target site by applying alkaline agents which consume acid at the site applied and/or agents which reduce the amount of acid produced by the stomach at the target site. 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood by Na by increasing the pH of the target site with a reasonable expectation of success. The skilled artisan would have been motivated to practice a method which includes the step of increasing the pH of the target site because Na teaches applying a composition containing antacids which are alkaline agents and because Na teaches the compounds promote curing of ulcers by the medical effect of the compounds. The skilled artisan would have had a reasonable expectation of success since Na clearly teaches the alkaline compounds or stomach acid production inhibiting compounds may be applied with the hemostatic composition.
	Na teaches the H2 receptor antagonist (pH agent), antacid (pH agent), or proton pump inhibitor (pH agent) may be a component of the coating agent (Na, e.g., claim 4), i.e., the first coating agent or the second coating agent (Na, e.g., 0012, claim 3). Therefore, it would have been obvious before the effective filing date of the claimed invention to apply the pH agent at the same time, i.e., simultaneously with the chitosan, i.e., when the pH agent is a component of the chitosan coating agent; or a short time after the first coating agent, i.e., when the pH agent is a component of the anionic coating agent with a reasonable expectation of success. 
	Applicable to claim 2: Na teaches the same pH agents claimed, i.e., aluminum hydroxide, calcium hydroxide, magnesium hydroxide (Na, e.g., claim 4). 
	Applicable to claim 3: Na teaches wherein the pH agent is a component of the coating composition (Na, claim 4). Since Na teaches the method comprises a first and second coating step, it would have been obvious to apply the pH agent simultaneously with the hemostatic agent because Na teaches the pH agent may be a component of the chitosan coating composition and the chitosan coating composition may be applied first.
	Applicable to claim 4: Na teaches wherein the pH agent is a component of the coating composition (Na, claim 4). Since Na teaches the method comprises a first and second coating step, it would have been obvious to apply the pH agent soon after the chitosan coating because Na teaches the pH agent may be a component of the second coating composition applied after the hemostatic agent. While Na does not offer a time frame, Na does teach the second coating agent is applied to maintain adherence with the mucous membrane and increase the durability of the hemostatic coating which suggests the second coating step should be applied as soon as possible after the first coating step. 
	Applicable to claims 5 and 8: Na teaches the chitosan coating solution containing acetic acid (Na, e.g., 0033). Acetic acid appears to qualify as a pH agent of the presently claimed invention in addition to the H2 receptor antagonist, antacid, or proton pump inhibitor pH agents of Na. Na clearly teaches applying a coating composition containing chitosan/acetic acid and teaches the method comprising applying additional pH agents, e.g., H2 receptor antagonist, antacid, and/or proton pump inhibitors to improve healing effect. 
	Applicable to claim 6: Na clearly teaches chitosan (Na, e.g., 0033).
	Applicable to claims 9-10: Na clearly teaches the method including applying a composition containing a pharmaceutical agent, i.e., H2 receptor antagonist, antacid, or proton pump inhibitor. It would have been obvious before the filing date of the presently claimed invention to apply an H2 blocker after applying the at least one hemostatic agent since Na suggests any of the coatings may contain a H2 receptor antagonist, antacid, or proton pump inhibitor so that the final hemostatic composition contains the agent located at the target site for improved healing. 
	Accordingly, the subject matter of claims 1-6 and 8-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) as applied to claims 1-6 and 9-10 above, and further in view of Surti, US 20170232141 A1 (cited on Applicant’s IDS dated 08/25/2021).
	Na teaches a method corresponding to claim 1 but does not expressly teach a particle form.
	Surti teaches methods very similar to those of Na, e.g., applying multiple compositions to create a multilayer coating for hemostasis of an actively bleeding lesion, the multilayer coating containing a hemostatic layer containing a hemostatic agent in the form of a liquid, gel, or powder and a protective covering, comprising an adhesive agent in the form of a liquid, gel, or powder; the compositions are delivered to the site by catheter (Surti, e.g., 0011). Chitosan is recognized as a hemostatic agent (Surti, e.g., 0024). The coating may further comprise a pH modifier (Surti, e.g., 0011, 0054, 0119). The coating may further comprise therapeutic agents (Surti, e.g., 0083).
	Surti clearly teaches those skilled in the art that the hemostatic agent, and other components of the composition, e.g., pH modifiers (Surti, e.g., 0054) may be used in powder form as an alternative to liquid forms and still provide the same properties.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Na including a powder form of the hemostatic agent. Since Surti teaches hemostatic agents may be applied as a powder or a solution, the skilled artisan would have understood both forms as effective for stopping bleeding. This may be viewed as a substitution of one art recognized equivalent for another where each form is suggested in prior art for the same purpose. The results would have been predictable since Surti expressly suggests the powder form would be effective like the liquid form used in Na. 
Accordingly, the subject matter of claims 7-8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021).
Na teaches hemostatic agents internally applied though endoscope and application method thereof (Na, e.g., Title). Hemostatic agents for internal body use, which can be applied to a bleeding lesion of the gastrointestinal tract by an endoscopic hemostatic method (Na, e.g., Abstract). The hemostatic agent can be applied onto an ulcer through an endoscope, the ulcer completely covered with hemostatic agent (Na, e.g., abstract). Na teaches the method for stopping bleeding from a lesion (Na, e.g., abstract, claim 1). 
Applicable to claim 11, Na teaches the method including applying a composition to a lesion of a mucous membrane (Na, e.g., 0029). Na teaches the composition comprising chitosan salt of acetic acid (Na, e.g., 0033). Na teaches the coating composition containing the same pH agents claimed, i.e., aluminum hydroxide, calcium hydroxide, magnesium hydroxide (Na, e.g., claim 4). 
Na does not expressly teach applying a coating containing both chitosan acetic acid salt and sodium bicarbonate, aluminum hydroxide, calcium hydroxide, magnesium hydroxide bismuth subsalicylate and combinations thereof. 
However, Na clearly teaches the coating composition may contain aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide (Na, e.g., claim 4). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a coating composition containing chitosan acetic acid salt exemplified in Na’s method by including aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide and applying this composition to a bleeding lesion in the stomach with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Na suggests any of the coating compositions may be modified with aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site.
Applicable to claim 13, Na teaches the method comprising applying a second composition to the surface of the first coating composition (Na, e.g.,0030 and 0034). While Na does not expressly teach the second composition comprising at least one pH agent that is the same or different from the at least one pH agent of the first composition, Na does suggest either or both coatings may contain aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site. It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a second coating composition exemplified in Na’s method by including aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success because Na teaches a number of agents alone or in combination which modify the pH of the stomach for improved healing, and which are applied to the site as a component of one of the coating compositions.  
Applicable to claim 14: Na teaches wherein the pH agent is a component of the coating composition (Na, claim 4). Since Na teaches the method comprises a first and second coating step, it would have been obvious to apply the pH agent soon after the chitosan coating because Na teaches the pH agent may be a component of the second coating composition applied after the hemostatic agent. While Na does not offer a time frame, Na does teach the second coating agent is applied to maintain adherence with the mucous membrane and increase the durability of the hemostatic coating which suggests the second coating step should be applied as soon as possible after the first coating step. 
Applicable to claim 15: Na teaches the method including the step of applying a second composition to the target site after applying the first composition (Na, e.g., 0030). Na teaches the coating agent containing a therapeutic agent, e.g., H2 receptor antagonist (Na, e.g., claim 4). Since Na teachings the coating agent containing a therapeutic agent for improved healing, the skilled artisan would have been motivated to include a therapeutic agent in the first coating or the second coating or both with a reasonable expectation of success since both coatings are applied to the same site to form a composite coating composition and since the composite coating composition remains at the site. 
Applicable to claim 16: Na teaches the hemostatic agent as a coating containing a supplement, e.g., an H2 receptor antagonist (see instant claim 16) or combinations thereof (Na, e.g., 0025-0026). 
Accordingly, the subject matter of claims 11, 13, 14, 15, and 16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
	 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) as applied to claims 11, 13, 14, 15, and 16 above, and further in view of Dowling, WO 2018184021 A1 (cited on Applicant’s IDS dated 08/25/2021).
Na teaches a method according to claim 11 but does not expressly teach wherein the weight ratio of the hemostatic agent to the pH agent (hemostatic agent : pH agent) ranges from 10:1 to 1: 10. 
However, Dowling teaches a similar hemostatic method wherein the pH agent, e.g., carbonate or bicarbonate salt, e.g., sodium bicarbonate is present in a concentration, e.g., from about 0.1wt% to about 1 wt% (Dowling, e.g., pg. 5, 24-29), similar to the concentration of the chitosan about 0.1 to about 1 wt% (Dowling, e.g., pg. 5, 13-23). Moreover, the ratio of chitosan composition to pH agent composition applied is from 1:0.5 to 0.5:1, e.g., 1:1 (Dowling, e.g., pg. 5, 5-12). These amounts are effective to form a more stable composition, e.g. having a gel or foam structure which stabilizes the composition thereby helping to control bleeding (Dowling, e.g., ¶ bridging pp. 4-5). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify methods and compositions as understood from Na according to the teachings of Dowling to improve the composition in the same way. Like Na, Dowling teaches a method comprising applying compositions to a bleeding site wherein the composition contains chitosan acetic acid and a pH agent. Dowling teaches the pH agent, when alkaline, will react with the acetic acid present in the chitosan solution to form a gel or a foam which stabilizes the composition in place in a manner analogous to the durability effect of the hydrophobic outer surface described by Na. The skilled artisan would have been motivated to optimize the ratio between chitosan and pH agent in the manner suggested in Dowling to achieve the durability desired by Na. The skilled artisan would have had a reasonable expectation of success because both documents teach applying compositions containing chitosan acetic acid and alkaline agents to bleeding wounds. 
Accordingly, the subject matter of claim 12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615